UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 17-6006


BERNARD HOLLOMOND,

                Plaintiff - Appellant,

          v.

SHANNON HADEED, Attorney; TIMOTHY S. WRIGHT, Judge,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:16-cv-00705-HEH-RCY)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bernard Hollomond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bernard Hollomond seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice

for failure to comply with the court’s prior order directing

Hollomond to pay an initial partial filing fee or aver that he

cannot pay the fee under penalty of perjury.   See Fed. R. Civ. P.

41(b).   On appeal, we confine our review to the issues raised in

the Appellant’s brief. See 4th Cir. R. 34(b). Because Hollomond’s

informal brief does not challenge the basis for the district

court’s disposition, Hollomond has forfeited appellate review of

the court’s order.   See Williams v. Giant Food Inc., 370 F.3d 423,

430 n.4 (4th Cir. 2004).   Accordingly, we dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                         DISMISSED




                                 2